FILED
                             NOT FOR PUBLICATION                             MAR 28 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ADRIANUS SOLEMAN RIWUHIDA,                       No. 08-71984

               Petitioner,                       Agency No. A078-020-171

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Adrianus Soleman Riwuhida, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de novo

questions of law and for substantial evidence factual findings. Wakkary v. Holder,

558 F.3d 1049, 1056 (9th Cir. 2009). We deny in part and grant in part the petition

for review, and we remand.

      Riwuhida does not raise any challenge to the agency’s dispositive finding

that his asylum application is time-barred. See Martinez-Serrano v. INS, 94 F.3d
1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a

party’s opening brief are waived).

      Substantial evidence supports the agency’s conclusion that the incidents of

mistreatment Riwuhida and his family suffered did not rise to the level of

persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016-18 (9th Cir. 2003)

(discrimination and harassment due to petitioner’s religious beliefs did not compel

finding of past persecution). Further, the record does not compel the conclusion

that Riwuhida established a pattern or practice of persecution of Christians in

Indonesia. See Wakkary, 558 F.3d at 1060-62. However, when the agency

declined to apply disfavored group analysis to Riwuhida’s withholding of removal

claim, it did not have the benefit of our intervening decisions in Wakkary and

Tampubolon v. Holder, 610 F.3d 1056 (9th Cir. 2010). Accordingly, we remand




                                          2                                       08-71984
for the BIA to assess this claim under disfavored group analysis in the first

instance. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Riwuhida failed to establish it is more likely than not that he would be

tortured if returned to Indonesia. See Wakkary, 558 F.3d at 1067-68. Accordingly,

we deny the petition as to Riwuhida’s CAT claim.

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                     08-71984